Citation Nr: 1042661	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968.  The Appellant is the surviving spouse of the Veteran.

The Appellant's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in New 
Orleans, Louisiana, that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

In this case, the Appellant is attempting to establish service 
connection for the cause of the Veteran's death.  She essentially 
contends that his exposure to Agent Orange in service caused or 
contributed to his death.  

Dependency and indemnity compensation (DIC) benefits are payable 
to the surviving spouse of a Veteran if the Veteran died from a 
service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5. In order to establish service connection for the cause of a 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death. In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death. It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's death. 
38 C.F.R. § 3.312. The debilitating effects of a service-
connected disability must have made the Veteran materially less 
capable of resisting the fatal disease or must have had a 
material influence in accelerating death. See Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order to establish service connection for the cause of death, 
there must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and death. Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Here, it is clear the Veteran was not service-connected for any 
disability at the time of his death.  However, the Appellant 
argues that the Veteran's hypertension and diabetes were 
presumptively incurred in-service due to his exposure to Agent 
Orange in Vietnam.  The Veteran's DD214 Form confirms his service 
in Vietnam and his presumed exposure to Agent Orange, and the law 
allows for presumptive service connection for both of these 
diseases based on herbicide exposure. 38 C.F.R.§§ 3.307(a)(6), 
3.309(e) (2010).  The medical evidence confirms that the Veteran 
had diabetes and hypertension at the time of his death.  
According to his death certificate, the cause of the Veteran's 
death was valvular disease and sepsis.  The medical record shows 
that the Veteran's valvular disease encompassed numerous heart 
problems, including severe valvular cardiomyopathy, severe mitral 
regurge, and atrial fibrillation VVI paced.  No medical opinion 
has been sought in this case.  A VA medical opinion should be 
sought for an opinion as to whether it is as likely as not that 
there is any causal connection between the Veteran's cause of 
death and hypertension, in particular, or his diabetes.
 
In addition, the Appellant has identified treatment record 
pertinent to the appeal that have not been obtained.  In a March 
2005 VA Form 21-4142 the Appellant identified Dr. Baucum as a 
treatment provider with relevant medical records.  In addition, 
in several documents, including a VA Form 21-4138 from June 2005, 
the Appellant stated that the Veteran was in receipt of Social 
Security disability benefits at the time of his death.  All of 
these records should be obtained.  38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get federal 
records "until the records are obtained unless it is reasonably 
certain that such records do not exist or that further efforts to 
obtain those records would be futile."  

Finally, during the pendency of this appeal the Court issued Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), which requires that when 
adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a Veteran was service connected 
for a disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death, 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  While the Veteran here was not service-
connected for any disabilities at the time of his death, the 
Court held in Hupp that the section 5103(a) notice letter should 
be "tailored" and must respond to the particulars of the 
application submitted.  Based on the Board's review of the 
Appellant's claim and the February 2005 notice provided to the 
Appellant pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) 
(VCAA), the Board finds the Appellant should be provided with a 
new VCAA notice letter that complies with the Court's holding in 
Hupp.  Specifically, the notice should contain an explanation of 
the evidence and information required to substantiate a DIC claim 
based on diabetes particularly.  The Appellant should also be 
advised of the bases for assigning ratings and effective dates.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with a new VCAA 
notice letter, noting an explanation of the 
evidence and information required to 
substantiate the DIC claim based on 
hypertension and diabetes pursuant to the 
Court's decision in Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  The Appellant should 
also be advised of the respective 
obligations of VA and the Appellant in 
obtaining such evidence, and advised of the 
bases for assigning ratings and effective 
dates pursuant to the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  As necessary, contact the Appellant and 
request that 
she provide any authorization forms 
necessary to allow the RO to obtain 
treatment records from Dr. Baucum. 
Thereafter, the RO should attempt to obtain 
those records.  Do not associate duplicate 
records with the file. 

3.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of any 
decision and copies of the medical records 
relied upon concerning that claim.  
4.  The RO should arrange for the Veteran's 
claims folder to be reviewed by an 
appropriate VA examiner. After his or her 
review, the examiner must opine as to 
whether it is at least as likely as not 
that the Veteran's hypertension in 
particular, or his diabetes, were causally 
connected to his death.  Any opinion should 
be fully explained and the rationale 
provided.  In offering any opinion, the 
examiner must carefully address the death 
certificate.  The examiner should also 
render an opinion on whether the Veteran's 
cause of death may be classified as 
ischemic heart disease.  The rationale for 
any opinion expressed should be provided in 
a legible report.

5.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the Appellant's claim 
should be readjudicated.  If the benefit 
sought remains denied, the Appellant should 
be provided a supplemental statement of the 
case and given the opportunity to respond. 

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


